Exhibit 10.3

 

TRANSMONTAIGNE SERVICES INC.

LONG-TERM INCENTIVE PLAN

 

NON-EMPLOYEE DIRECTOR AWARD AGREEMENT

 

This Award Agreement (“Agreement”) is made and entered into between
TransMontaigne Services Inc. (the “Company”)
and                                           (the “Grantee”), a Non-Employee
Director of the General Partner, regarding an award (“Award”)
of                       Interests (as defined in Section 3 below) granted to
the Grantee on                                       , 2006 (the “Grant Date”)
pursuant to the TransMontaigne Services Inc. Long-Term Incentive Plan (the
“Plan”), such number of Interests being subject to adjustment as provided in the
Plan, and further subject to the following terms and conditions:

 


1.             RELATIONSHIP TO PLAN.  THIS AWARD IS SUBJECT TO ALL OF THE TERMS,
CONDITIONS AND PROVISIONS OF THE PLAN AND ADMINISTRATIVE INTERPRETATIONS
THEREUNDER, IF ANY, WHICH HAVE BEEN ADOPTED BY THE COMMITTEE THEREUNDER AND ARE
IN EFFECT ON THE DATE HEREOF. EXCEPT AS DEFINED HEREIN, CAPITALIZED TERMS SHALL
HAVE THE SAME MEANINGS ASCRIBED TO THEM UNDER THE PLAN.


 


2.             VESTING SCHEDULE.


 


(A)           THIS AWARD SHALL VEST IN INSTALLMENTS IN ACCORDANCE WITH THE
FOLLOWING SCHEDULE:

 

Date

 

Vested
Increment

 

Total Vested
Percentage

 

                         , 2007

 

25

%

25

%

                         , 2008

 

25

%

50

%

                         , 2009

 

25

%

75

%

                         , 2010

 

25

%

100

%

 

The number of Interests that vest as of each date described above will be
rounded down to the nearest whole Interest, with any remaining Interests to vest
with the final installment. The Grantee must continuously serve as a
Non-Employee Director, Employee or Consultant from the Grant Date through the
applicable vesting date in order for the Award to become vested with respect to
additional Interests on such date.

 


(B)           ALL INTERESTS SUBJECT TO THIS AWARD SHALL VEST UPON THE OCCURRENCE
OF A CHANGE IN CONTROL, IRRESPECTIVE OF THE LIMITATIONS SET FORTH IN
SUBPARAGRAPH (A) ABOVE, PROVIDED THAT THE GRANTEE HAS BEEN CONTINUOUSLY SERVING
AS A NON-EMPLOYEE DIRECTOR, EMPLOYEE OR CONSULTANT FROM THE GRANT DATE THROUGH
THE DATE OF THE “CHANGE IN CONTROL” (AS HEREINAFTER DEFINED).


 


(C)           “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED UPON THE
OCCURRENCE OF ONE OR MORE OF THE FOLLOWING EVENTS:  (I) ANY SALE, LEASE,
EXCHANGE OR

 

1

--------------------------------------------------------------------------------


 


OTHER TRANSFER (IN ONE OR A SERIES OF RELATED TRANSACTIONS) OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE PARTNERSHIP OR THE GENERAL PARTNER TO ANY
“PERSON” OR “GROUP” (WITHIN THE MEANING OF SECTIONS 13(D) AND 14(D)(2) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) OTHER THAN THE PARTNERSHIP, THE
GENERAL PARTNER, THE COMPANY OR ANY OF THEIR AFFILIATES, (II) ANY MERGER,
REORGANIZATION, CONSOLIDATION OR OTHER TRANSACTION PURSUANT TO WHICH MORE THAN
40% OF THE COMBINED VOTING POWER OF THE EQUITY INTERESTS IN THE GENERAL PARTNER
CEASES TO BE BENEFICIALLY OWNED BY TRANSMONTAIGNE INC. OR ITS AFFILIATES, (III)
A “CHANGE IN CONTROL” OF TRANSMONTAIGNE INC., AS PROVIDED IN THE TRANSMONTAIGNE
INC. EQUITY INCENTIVE PLAN, (IV) THE GENERAL PARTNER CEASES TO BE AN AFFILIATE
OF TRANSMONTAIGNE INC.


 


3.             DESCRIPTION OF INTERESTS.  AS USED IN THIS AGREEMENT, “INTERESTS”
MEANS EITHER A PHANTOM UNIT OR A RESTRICTED UNIT, AS SUCH TERMS ARE DEFINED IN
THE PLAN. INTERESTS UNDER THIS AGREEMENT WILL INITIALLY BE IN THE FORM OF
PHANTOM UNITS. WITH RESPECT TO INTERESTS IN THE FORM OF PHANTOM UNITS THAT HAVE
NOT VESTED PURSUANT TO THE SCHEDULE IN SECTION 2(A), THE COMMITTEE, IN ITS SOLE
DISCRETION AND TO THE EXTENT IT DEEMS APPROPRIATE, MAY CONVERT SUCH PHANTOM
UNITS TO RESTRICTED UNITS IN ACCORDANCE WITH SECTION 6, AND SUCH INTERESTS SO
CONVERTED SHALL CONTINUE TO BE SUBJECT TO THE VESTING SCHEDULE IN SECTION 2(A).


 


4.             FORFEITURE OF AWARD.  IF THE GRANTEE’S SERVICE TERMINATES BY
REASON OF DEATH OR DISABILITY (WITHIN THE MEANING OF SECTION 22(E)(3) OF THE
CODE), A PRO RATA PORTION OF THE INTERESTS GRANTED PURSUANT TO THIS AWARD SHALL
BE VESTED BASED ON THE RATIO BETWEEN (1) THE NUMBER OF FULL MONTHS OF SERVICE
COMPLETED FROM THE GRANT DATE TO THE TERMINATION DATE AND (2) THE TOTAL NUMBER
OF FULL MONTHS OF SERVICE REQUIRED FOR ALL OF THE INTERESTS TO BECOME VESTED.
AFTER GIVING EFFECT TO THE PRECEDING SENTENCE, ALL UNVESTED INTERESTS SHALL BE
IMMEDIATELY FORFEITED AS OF THE DATE OF THE GRANTEE’S TERMINATION OF SERVICE FOR
ANY REASON.


 


5.             BOOK ENTRY OF PHANTOM UNITS.  DURING THE PERIOD OF TIME BETWEEN
THE GRANT DATE AND THE EARLIER OF THE DATE INTERESTS IN THE FORM OF PHANTOM
UNITS VEST, ARE FORFEITED OR ARE CONVERTED TO RESTRICTED UNITS, THE INTERESTS
WILL BE EVIDENCED BY A BOOK ENTRY ACCOUNT IN THE COMPANY’S RECORDS. UPON VESTING
OF PHANTOM UNITS, THE GRANTEE SHALL BE ENTITLED TO PAYMENT FOR SUCH PHANTOM
UNITS IN THE FORM OF CASH OR UNITS (AS DEFINED IN THE PLAN), AS DETERMINED BY
THE COMMITTEE IN ITS SOLE DISCRETION.


 


6.             ESCROW OF RESTRICTED UNITS.  INTERESTS IN THE FORM OF RESTRICTED
UNITS SUBJECT TO THIS AWARD SHALL BE ISSUED TO AND REGISTERED IN GRANTEE’S NAME
AS SOON AS PRACTICABLE FOLLOWING THE CONVERSION OF SUCH INTERESTS FROM PHANTOM
UNITS TO RESTRICTED UNITS. UNTIL THE EARLIER OF THE DATE THE RESTRICTED UNITS
VEST OR ARE FORFEITED (THE “RESTRICTION PERIOD”), THE RESTRICTED UNITS MAY BE
RETAINED BY THE TRANSFER AGENT OR CERTIFICATES MAY BE HELD IN ESCROW BY THE
COMPANY, TOGETHER WITH A UNIT POWER ENDORSED BY THE GRANTEE IN BLANK IF SO
REQUIRED BY THE COMPANY. ANY CERTIFICATE ISSUED AND HELD BY THE COMPANY SHALL
BEAR A LEGEND AS PROVIDED BY THE COMPANY, CONSPICUOUSLY REFERRING TO THE TERMS,
CONDITIONS AND RESTRICTIONS DESCRIBED IN THIS AGREEMENT. UPON TERMINATION OF THE
RESTRICTION PERIOD, THE COMPANY SHALL RELEASE THE RESTRICTIONS ON ANY VESTED
UNITS AND A CERTIFICATE REPRESENTING SUCH VESTED UNITS SHALL BE DELIVERED TO THE
GRANTEE AS PROMPTLY AS IS REASONABLY PRACTICABLE

 

2

--------------------------------------------------------------------------------


 


FOLLOWING SUCH TERMINATION OR, AT THE COMPANY’S OPTION, SHALL BE DELIVERED IN
STREET NAME TO A BROKERAGE ACCOUNT ESTABLISHED BY THE GRANTEE.


 


7.             NO CODE SECTION 83(B) ELECTION.  THE GRANTEE SHALL NOT MAKE AN
ELECTION, UNDER SECTION 83(B) OF THE CODE, TO INCLUDE AN AMOUNT IN INCOME IN
RESPECT OF THE AWARD OF INTERESTS.


 


8.             DISTRIBUTIONS AND VOTING RIGHTS.  THE GRANTEE IS ENTITLED TO
DISTRIBUTION EQUIVALENTS WITH RESPECT TO PHANTOM UNITS, WHICH SHALL BE PAID TO
THE GRANTEE IN CASH AT THE TIME DISTRIBUTIONS ARE MADE WITH RESPECT TO UNITS.
THE GRANTEE SHALL HAVE NO VOTING RIGHTS WITH RESPECT TO PHANTOM UNITS. THE
GRANTEE IS ENTITLED TO RECEIVE ALL CASH DISTRIBUTIONS MADE WITH RESPECT TO
RESTRICTED UNITS REGISTERED IN GRANTEE’S NAME AND IS ENTITLED TO VOTE SUCH
RESTRICTED UNITS, UNLESS AND UNTIL THE RESTRICTED UNITS ARE FORFEITED.


 


9.             ACCEPTANCE OF GRANT.  THE GRANTEE MUST ACCEPT THE TERMS OF THIS
AGREEMENT BY SIGNING AND RETURNING A FULLY EXECUTED ORIGINAL OF THIS AGREEMENT
TO THE COMPANY IN ACCORDANCE WITH SECTION 10 BELOW NO LATER THAN FORTY-FIVE (45)
DAYS FROM THE GRANT DATE (THE “ACCEPTANCE PERIOD”). IN THE EVENT THE LAST DAY OF
THE ACCEPTANCE PERIOD SHOULD FALL ON A SATURDAY, SUNDAY OR FEDERAL HOLIDAY, THE
LAST DAY OF THE ACCEPTANCE PERIOD SHALL BE DEEMED TO BE THE NEXT FOLLOWING
BUSINESS DAY.


 

In the event a fully-executed original of this Agreement is not received by the
Company prior to the expiration of the Acceptance Period, the Grantee shall be
deemed to have rejected the grant of Interests referenced herein and such grant
shall be deemed cancelled and null and void ab initio.

 


10.           NOTICES.  ANY NOTICES PROVIDED FOR IN THIS AGREEMENT OR IN THE
PLAN SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY DELIVERED OR
GIVEN UPON RECEIPT IN THE CASE OF PERSONAL DELIVERY OR, IN THE CASE OF NOTICES
DELIVERED BY CERTIFIED OR REGISTERED MAIL, UPON THE SECOND DAY AFTER DEPOSIT IN
THE UNITED STATES MAILS, POSTAGE PREPAID AND PROPERLY ADDRESSED AS SET FORTH
BELOW:


 


(A)           IF TO THE COMPANY, TO TRANSMONTAIGNE SERVICES INC., ATTENTION: 
GENERAL COUNSEL, 1670 BROADWAY, SUITE 3100, DENVER, COLORADO 80202, OR AT SUCH
OTHER ADDRESS AS MAY BE FURNISHED IN WRITING TO THE GRANTEE; OR


 


(B)           IF TO THE GRANTEE, TO THE GRANTEE’S HOME ADDRESS AS LISTED IN THE
RECORDS OF THE COMPANY.


 

Any party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including expedited courier, messenger service, telecopy, ordinary
mail or electronic mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient.

 

3

--------------------------------------------------------------------------------


 


11.           ASSIGNMENT OF AWARD.  EXCEPT AS OTHERWISE PERMITTED BY THE
COMMITTEE, THE GRANTEE’S RIGHTS UNDER THIS AGREEMENT AND THE PLAN ARE PERSONAL;
NO ASSIGNMENT OR TRANSFER OF THE GRANTEE’S RIGHTS UNDER AND INTEREST IN THIS
AWARD MAY BE MADE BY THE GRANTEE OTHER THAN BY WILL, BY BENEFICIARY DESIGNATION,
BY THE LAWS OF DESCENT AND DISTRIBUTION OR BY A QUALIFIED DOMESTIC RELATIONS
ORDER.


 


12.           UNIT CERTIFICATES.  CERTIFICATES REPRESENTING THE RESTRICTED UNITS
ISSUED PURSUANT TO THE AWARD WILL BEAR ALL LEGENDS REQUIRED BY LAW AND NECESSARY
OR ADVISABLE TO EFFECTUATE THE PROVISIONS OF THE PLAN AND THIS AWARD. THE
COMPANY MAY PLACE A “STOP TRANSFER” ORDER AGAINST RESTRICTED UNITS ISSUED
PURSUANT TO THIS AWARD UNTIL ALL RESTRICTIONS AND CONDITIONS SET FORTH IN THE
PLAN OR THIS AGREEMENT AND IN THE LEGENDS REFERRED TO IN THIS SECTION 12 HAVE
BEEN COMPLIED WITH.


 


13.           WITHHOLDING.  NO CASH OR CERTIFICATES REPRESENTING UNITS HEREUNDER
SHALL BE DELIVERED TO OR IN RESPECT OF A GRANTEE UNLESS THE AMOUNT OF ALL
FEDERAL, STATE AND OTHER GOVERNMENTAL WITHHOLDING TAX REQUIREMENTS IMPOSED UPON
THE COMPANY WITH RESPECT TO THE PAYMENT OF SUCH CASH OR ISSUANCE OF SUCH UNITS
HAS BEEN REMITTED TO THE COMPANY OR UNLESS PROVISIONS TO PAY SUCH WITHHOLDING
REQUIREMENTS HAVE BEEN MADE TO THE SATISFACTION OF THE COMMITTEE. THE COMMITTEE
MAY MAKE SUCH PROVISIONS AS IT MAY DEEM APPROPRIATE FOR THE WITHHOLDING OF ANY
TAXES WHICH IT DETERMINES IS REQUIRED IN CONNECTION WITH THIS AWARD. WHETHER OR
NOT WITHHOLDING TAX REQUIREMENTS ARE IMPOSED UPON THE COMPANY, THE GRANTEE MAY
PAY ALL OR ANY PORTION OF THE TAXES REQUIRED TO BE PAID BY THE GRANTEE IN
CONNECTION WITH THE VESTING OF ALL OR ANY PORTION OF THIS AWARD BY DELIVERING
CASH, OR, WITH THE COMMITTEE’S APPROVAL, BY ELECTING TO HAVE THE COMPANY
WITHHOLD UNITS, OR BY DELIVERING PREVIOUSLY OWNED UNITS, HAVING A FAIR MARKET
VALUE EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD OR PAID. THE GRANTEE MAY ONLY
REQUEST THE WITHHOLDING OF UNITS HAVING A FAIR MARKET VALUE EQUAL TO THE
STATUTORY MINIMUM WITHHOLDING AMOUNT APPLICABLE TO EMPLOYEES. THE GRANTEE MUST
MAKE THE FOREGOING ELECTION ON OR BEFORE THE DATE THAT THE AMOUNT OF TAX TO BE
WITHHELD IS DETERMINED.


 


14.           NO GUARANTEE OF CONTINUED SERVICE.  NO PROVISION OF THIS AGREEMENT
SHALL CONFER ANY RIGHT UPON THE GRANTEE TO CONTINUE SERVING AS A NON-EMPLOYEE
DIRECTOR.


 


15.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED,
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF SUCH STATE
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN SUCH STATE.


 


16.           AMENDMENT.  THIS AGREEMENT CANNOT BE MODIFIED, ALTERED OR AMENDED,
EXCEPT BY AN AGREEMENT, IN WRITING, SIGNED BY BOTH THE COMPANY AND THE GRANTEE.

 

4

--------------------------------------------------------------------------------


 

 

TRANSMONTAIGNE SERVICES INC.

 

 

 

 

Date:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

The undersigned acknowledges that this Award was approved by the Compensation
Committee of the Board of Directors of TransMontaigne GP L.L.C. as contemplated
in Section 8 of the Plan:

 

 

TRANSMONTAIGNE GP L.L.C.

 

 

 

 

Date:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

The Grantee hereby accepts the foregoing Agreement, subject to the terms and
provisions of the Plan and administrative interpretations thereof referred to
above.

 

 

GRANTEE:

 

 

 

 

Date:

 

 

 

 

5

--------------------------------------------------------------------------------